Citation Nr: 1104346	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  07-16 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for residuals of stab 
wound, left knee.

3.  Entitlement to an initial compensable evaluation for left ear 
hearing loss.

4.  Entitlement to an initial compensable evaluation for 
residuals of gunshot wound to the left foot with a scar of the 
second toe and fracture of the third toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The competent and probative evidence of record preponderates 
against a finding that the Veteran's right ear hearing loss is 
related to active service, and sensorineural hearing loss as an 
organic disease of the nervous system is not shown to have been 
manifested to a compensable degree within one year after 
separation from service.

2.  The competent and probative evidence of record preponderates 
against a finding that the Veteran's residuals of stab wound, 
left knee, are related to active service.

3.  Audiometric testing shows an average 52.5 decibel loss, with 
a speech recognition score of 92 percent, in the left ear.

4.  The residuals of a gunshot wound to the left foot with a scar 
of the second toe and fracture of the third toe are characterized 
by occasional pain and a 5 mm. scar.
 

CONCLUSIONS OF LAW

1.  The Veteran's right ear hearing loss was not incurred in or 
aggravated by service, nor may sensorineural hearing loss, as an 
organic disease of the nervous system, be presumed to have been 
incurred in service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

2.  The Veteran's residuals of a stab wound, left knee, were not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304.

3.  The criteria for an initial compensable evaluation for left 
ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code (DC) 6100 (2010).

4.  The criteria for an initial compensable evaluation for a 
gunshot wound to the left foot with a scar of the second toe and 
fracture of the third toe are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 4.45, 4.71a, DC 5284 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and, as discussed below, the Board has found none.

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (2009). 

In May 2005 VA sent the Veteran a letter informing him of the 
types of evidence needed to substantiate his claim and its duty 
to assist him in substantiating his claim under the VCAA.  The 
letter informed the Veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical records, 
employment records, or records from other Federal agencies.  He 
was advised that it is his responsibility to provide or identify, 
and furnish authorization where necessary for the RO to obtain, 
any supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was also 
asked to submit evidence and/or information in his possession to 
the RO.

The Board finds that the content of the letter provided to the 
Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  In addition, the June 2006 rating decision and April 
2007 SOC explained the basis for the RO's action, and the SOC 
provided him with an additional period to submit more evidence.  
It appears that all obtainable evidence identified by the Veteran 
relative to his claim has been obtained and associated with the 
claims file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of record, 
which would need to be obtained for a fair disposition of this 
appeal.  It is therefore the Board's conclusion that the Veteran 
has been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA notices.  
The Board notes that the May 2006 VA audiology examiner indicated 
that the Veteran had also had an April 2006 examination at the 
same facility.  No record of an April 2006 examination appears in 
the file, although records covering April 2006 from that medical 
facility have been associated with the claims file.  It appears, 
therefore, that there was not an April 2006 examination.  In any 
event, the Board finds that the duty to assist has been satisfied 
in regard to obtaining pertinent medical records, particularly 
since there is a more recent audiology examination report of 
record.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  This requirement was 
fulfilled in a March 2006 letter which VA sent to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of Appeals 
for Veteran Claims has held that such remands are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.303(a) (2010).  Service connection may be granted for a 
disease that is diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

Where there is a chronic disease shown as such in service or 
within a presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When the 
disease identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  Id.

The U.S. Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there must 
(1) be medical evidence of a current disability; (2) evidence of 
in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Alternatively, service connection based on continuity of 
symptomatology may be established if a claimant can demonstrate 
(1) that a condition was "noted" during service; (2) evidence 
of post-service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances lay evidence of a nexus 
between the present disability and the symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 495-96; see Hickson, supra, at 253 (lay 
evidence of in-service incurrence is sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).

As provided by 38 U.S.C.A. § 1154(a), VA is required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), 
the Federal Circuit has stated that competent medical evidence is 
not required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Instead, under section 1154(a), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when a lay 
person is competent to identify the medical condition, the lay 
person is reporting a contemporaneous medical diagnosis, or lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009). 

In addition, the law provides that, where a veteran served ninety 
days or more of active service, and certain chronic diseases, 
such as organic diseases of the nervous system (e.g., 
sensorineural hearing loss), become manifest to a degree of 10 
percent or more within one year after the date of separation from 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need 
not be diagnosed within the presumption period, it must be shown, 
by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  When 
a question arises as to which of two evaluations shall be 
assigned, the higher evaluation will be assigned of the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons used to support the conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the limitation 
of activity imposed by the disabling condition, and 38 C.F.R. § 
4.2, which requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate to 
protect claimants against an adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and any 
changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the current appeal arose from the initially 
assigned rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Also, staged ratings are 
appropriate in any increased-rating claim in which distinct time 
periods with different ratable symptoms can be identified.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14.  A claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result 
in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  
However, when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated under 
different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 
(1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

A.  Service Connection for Right Ear Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385 (2010).  Even if disabling 
loss is not demonstrated at separation, a veteran may establish 
service connection for a current hearing disability by submitting 
evidence that a current disability is causally related to 
service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The Board initially acknowledges that the lack of any evidence 
showing the Veteran had bilateral hearing loss during service is 
not fatal to his claim for service connection.  The laws and 
regulations do not strictly require in-service complaint of, or 
treatment for, hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Instead, the Court of Appeals for Veterans Claims has held where 
there is no evidence of the veteran's claimed hearing disability 
until many years after separation from service, "[i]f evidence 
should sufficiently demonstrate a medical relationship between 
the veteran's in service exposure to loud noise and his current 
disability, it would follow that the 

veteran incurred an injury in service . . . ."  Hensley, supra, 
(quoting Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  
Therefore, the critical question is whether the veteran has 
current hearing loss disability which is causally related to 
service.

Prior to November 1967, audiometric test results were reported in 
standards set forth by the American Standards Association (ASA).  
Since November 1, 1967, those standards have been set by the 
International Standards Organization 
(ISO)-American National Standards Institute (ANSI).  In order to 
facilitate data comparison, the ASA standards have been converted 
to ISO-ANSI standards.

With regard to the right ear, the Veteran's service treatment 
records (STRs) show that on an October 1966 pre-induction 
audiological evaluation, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
20
15

The Veteran indicated on an April 1969 medical history report 
that he had never had hearing loss.  On an audiological 
evaluation at an April 1969 examination, pure tone thresholds, in 
decibels, on the right were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
n/a
15

Post-service, private treatment records that have been associated 
with the claims file show that in September 1993, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
25
35
50

In September 1994 pure tone thresholds, in decibels, were as 
follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
30
35

In August 1995, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
35
50

In August 1996, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
25
50

In August 1997, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
30
40

In August 1998, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
30
40

In August 1999, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
30
35

In August 2000, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
35
35
40

In August 2001, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
30
45

In September 2002, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
40
45

In October 2003, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
30
50
45

In November 2004, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
30
45
40

It was noted in November 2004 that the hearing range in the right 
ear was normal.

The Veteran underwent a VA examination in May 2006 at which it 
was noted that the hearing tests from service showed normal 
hearing levels.  He reported noise exposure from military service 
due to driving an armored personnel carrier in Vietnam with no 
hearing protection.  There was additional noise exposure in 
civilian jobs.  At the time of the examination the Veteran was 
working as an electrician and facility coordinator.  He reported 
that this entailed noise exposure and that he always wore hearing 
protection.  On the audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
20
45
45

Speech audiometry revealed speech recognition ability of 96 
percent in the left ear.

The examiner noted that the results of the audiogram were 
consistent with those obtained from an April 2006 examination 
with the exception of 15 decibels of hearing loss at 6000 Hz.  
There was excellent speech discrimination, tests were indicative 
of normal middle ear function, and the findings suggested a 
cochlear pathology for the hearing loss.  The examiner opined 
that, since right ear hearing levels were within normal limits on 
the discharge examination with thresholds recorded from 500 - 
4000 Hertz, the right ear hearing loss was not the result of 
incidents from service.

We recognize the sincerity of the arguments advanced by the 
Veteran that his right ear hearing loss is service connected and 
note that he currently meets the standard for hearing loss under 
38 C.F.R. § 3.385.  However, the resolution of issues that 
involve medical knowledge, such as the diagnosis of a disability 
and the determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the Veteran's lay statements may be 
competent to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see 
Jandreau, supra; Buchanan, supra (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when a lay person is competent to identify the 
medical condition, the lay person is reporting a contemporaneous 
medical diagnosis, or lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Davidson, supra.  However, hearing loss requires specialized 
training for a determination as to diagnosis and causation, and 
is therefore not susceptible of lay opinions on etiology.  In the 
present case there is no competent evidence of record that the 
Veteran's right ear hearing loss is related to his active service 
or that sensorineural hearing loss was manifested within one year 
after service.  Furthermore, the VA examiner opined that the 
right hear hearing loss is not related to the Veteran's active 
service.

Because the evidence preponderates against the claim of service 
connection for right ear hearing loss, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

B.  Service Connection for Residuals of Stab Wound, Left Knee

The STRs do not show any complaints or treatment related to a 
stab wound to the left knee.  On the April 1969 medical history 
report the Veteran indicated that he had never had joint 
problems, and no scars were noted on his April 1969 separation 
examination.  The Veteran wrote in a July 2005 statement that he 
was treated on the USS Kitty Hawk for a left knee stab wound.  

At December 2004 VA treatment the Veteran reported receiving 
treatment related to his left foot after being wounded in 
Vietnam.  He indicated that to the best of his recollection he 
had not received any other type of medical treatment while in 
Vietnam.  The Veteran complained of chronic bone pain in his left 
knee, and he rated the pain as a 4 out of 10 in intensity.  A 
January 2005 X-ray during VA treatment indicated that the Veteran 
was status post combat injury to the left knee and that he 
complained of knee pain.  The X-ray showed chondrocalcinosis 
involving the left knee.  At May 2005 VA treatment the Veteran 
complained of left knee pain over the past four to five months 
and of a related knife wound from his tour in Vietnam.  He was to 
continue taking Advil.  He complained of left knee pain at March 
2006 VA treatment, from a machete injury during his Vietnam tour.

At a May 2006 VA examination the Veteran reported that he was hit 
in the medial aspect of the left knee by a fellow soldier who was 
out of control with a machete, causing him to need six stitches.  
Over the years he had developed pain in that exact area of the 
left knee but had not developed pain in the right knee.  He had 
pain if he walked up stairs or an incline, and the pain could be 
as much as a seven out of ten.  The Veteran did not use a brace, 
cane, or crutch, and there were no flare-ups or incapacitating 
episodes.  He was unlimited in his walking on uneven ground.

On examination, the left knee had a scar of 3 cm. over the medial 
aspect that was lighter than the surrounding skin, was not 
elevated, depressed, indurated, or adherent to the underlying 
tissue, and was well supplied with blood.  The knee itself had 
slight cracking with without crepitus and instability, and 
anterior and posterior drawer signs and McMurray signs were not 
present.  There was flexion to 140 degrees and 0 degrees of 
extension with slight cracking with movement.  No additional 
limitation was noted in the range of motion from repeated 
movement that caused pain, fatigue, weakness, or lack of 
endurance.  In addition, the Veteran's gait was normal.  He was 
diagnosed with a stab wound to the left knee with a well healed 
scar.

The Veteran complained of left knee pain at December 2006 VA 
treatment.  He was to continue taking Lodine.

The record indicates that the Veteran participated in combat in 
Vietnam.  In evaluating his claim, it is noted that in the case 
of an individual who engaged in combat, VA shall accept 
satisfactory lay or other evidence as sufficient proof of service 
connection of any disease or injury alleged to have been incurred 
in or aggravated by such service.  See 38 U.S.C.A. § 1154(b).  It 
is further noted that the Veteran is competent to report that he 
was stabbed in the left knee by a fellow soldier during service.  
However, the Board does not find the Veteran's report to be 
credible.  The Veteran reported at December 2004 VA treatment 
that he did not recall receiving any treatment in Vietnam besides 
for his left foot.  Therefore, his later reports that he received 
six stitches for a stab wound to the left knee from a fellow 
soldier in Vietnam, and that he was treated on the USS Kitty Hawk 
for the stab wound, are found not to be credible.

The Board notes that the Veteran has been diagnosed with a stab 
wound to the left knee with a well-healed scar.  We recognize 
that such an opinion cannot be rejected solely because it is 
based upon a history supplied by the Veteran, but the critical 
question is whether it is credible in light of all the evidence.  
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such 
statements of the veteran if rebutted by the overall weight of 
the evidence).  In the present case the diagnoses related to the 
left knee cannot be given probative value because they are based 
on the reports of the Veteran, which are not credible when 
weighed against the evidentiary record as a whole.

The record shows that the Veteran currently has a 3 cm scar on 
the medial aspect of the left knee.  Unfortunately, there is no 
credible evidence of record that it is the result of a stab wound 
from active service.  Because the evidence preponderates against 
the claim of service connection for residuals of a stab wound to 
the left knee, the benefit-of-the-doubt doctrine is inapplicable, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, supra.

C.  Increased Evaluation for Left Ear Hearing Loss

The Veteran's hearing loss has been evaluated under 38 C.F.R. 
§ 4.85, DC 6100 (2010).  This diagnostic code sets out the 
criteria for evaluating hearing impairment using pure tone 
threshold averages and speech discrimination scores.  Numeric 
designations are assigned based upon a mechanical use of tables 
found in 38 C.F.R. § 4.85; there is no room for subjective 
interpretation.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 
(1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Audiometric results are matched against Table VI or VIA to find 
the numeric designation, then the designations are matched with 
Table VII to find the percentage evaluation to be assigned for 
the hearing impairment.  To evaluate the degree of disability for 
service-connected hearing loss, the Rating Schedule establishes 
11 auditory acuity levels, designated from level I for 
essentially normal acuity, through level XI for profound 
deafness.  38 C.F.R. § 4.85.  When impaired hearing is service 
connected in one ear only, the non-service-connected ear will be 
assigned a designation of level I from Table VII.  38 C.F.R. 
§ 4.85(f).

The provisions of section 4.86 address exceptional patterns of 
hearing loss which are defined as when each of the pure tone 
thresholds at 1000, 2000, 3000, and 4000 Hz is 55 decibels or 
more, or when the pure tone threshold is 30 decibels (dB) or less 
at 1000 Hz and 70 decibels or more at 2000 Hz.  38 C.F.R. § 4.86.

Where entitlement to compensation has already been established 
and an increase in the severity of the disability is at issue, as 
in the present case, "the relevant temporal focus . . . is on 
the evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a final 
decision on the claim."  Hart, 21 Vet. App. at 509-10.

Private audiology results from November 2004 indicate that pure 
tone thresholds, in decibels, were as follows in the Veteran's 
left ear:




HERTZ



500
1000
2000
3000
4000
LEFT
25
20
65
65
55

At the May 2006 VA examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
20
65
60
65

Speech audiometry revealed speech recognition ability of 92 
percent in the left ear.  The examiner diagnosed the Veteran with 
moderate to moderately-severe sensorineural hearing loss at 1500 
to 8000 Hz.

The results of the November 2004 audiogram show an average pure 
tone threshold of 51.25 decibels in the left ear.  The Veteran's 
speech discrimination ability was not indicated.  An exceptional 
pattern of hearing impairment was not indicated.  See 38 C.F.R. 
§ 4.86.  Table VIa cannot be used, because the examiner did not 
certify that the use of the speech discrimination test was not 
appropriate because of language difficulties or inconsistent 
speech discrimination scores.  See 38 C.F.R. §§ 4.85(c), 4.86(b).  
Therefore, the Veteran's left ear hearing loss cannot be analyzed 
for rating purposes based on the results of the November 2004 
audiogram.

The results of the May 2006 audiogram show an average pure tone 
threshold of 52.5 decibels in the left ear.  The Veteran's speech 
discrimination ability was 92 percent.  An exceptional pattern of 
hearing impairment was not indicated.  See 38 C.F.R. § 4.86.  
Table VI indicates a numeric designation of level I for the left 
ear.  The Veteran's right ear has a numerical designation of 
level I because it does not have service-connected hearing loss.  
See 38 C.F.R. § 4.85(f).  The point of intersection on Table VII 
reflects that the level of hearing loss is consistent with a 
noncompensable evaluation.  

The fact that the Veteran's hearing acuity is less than optimal 
does not by itself establish entitlement to a higher disability 
rating.  To the contrary, it is clear from the Rating Schedule 
that a higher rating can be awarded only when loss of hearing has 
reached a specified measurable level.  That level of disability 
for the service-connected hearing loss on one ear has 
unfortunately not been demonstrated in the present case. 

Given the Veteran's complaints associated with employment, the 
Board has also considered whether this case should be referred to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  See 
Barringer v. Peake, 22 Vet. App. 242 (2008).  The record reflects 
that the Veteran has not required frequent hospitalization for 
the disability, and that the manifestations of the disability are 
not in excess of those contemplated by the assigned rating.  
Further, although the Veteran experiences occupational 
impairment, there is no indication in the record that the average 
industrial impairment from the disability would be in excess of 
that contemplated by the assigned ratings.  The Court has held 
that, "if the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, the 
assigned schedular evaluation is, therefore, adequate, and no 
referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Therefore, the Board has concluded that referral of this 
case for extra-schedular consideration is not in order.

Finally, in light of the holding in Fenderson, supra, the Board 
has considered whether the Veteran is entitled to a "staged" 
rating for his service-connected left ear hearing loss 
disability, as the Court indicated can be done in this type of 
case.  Based upon the record, we find that at no time has the 
disability on appeal been more disabling than as currently rated 
under the present decision of the Board. 

D.  Increased Evaluation for Gunshot Wound to the Left Foot

Diagnostic Code 5284 provides ratings for residuals of other foot 
injuries.  Moderate residuals of foot injuries are rated 10 
percent disabling; moderately severe residuals of foot injuries 
are rated 20 percent disabling; and severe residuals of foot 
injuries are rated 30 percent disabling.  A Note to DC 5284 
provides that foot injuries with actual loss of use of the foot 
are to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5283 provides ratings based on malunion or 
nonunion of tarsal or metatarsal bones.  Moderate malunion or 
nonunion of tarsal or metatarsal bones are rated 10 percent 
disabling; moderately severe malunion or nonunion of tarsal or 
metatarsal bones are rated 20 percent disabling; and severe 
malunion or nonunion of tarsal or metatarsal bones are rated 30 
percent disabling.  A Note to DC 5283 provides that malunion or 
non-union of tarsal or metatarsal bones with actual loss of use 
of the foot are rated 40 percent disabling.  38 C.F.R. § 4.71a. 

Under the criteria in effect when the Veteran filed his claim, 
Diagnostic Code 7801 provides ratings for scars, other than the 
head, face, or neck, that are deep or that cause limited motion.  
Scars that are deep or that cause limited motion in an area or 
areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent 
disabling.  Scars in an area or areas exceeding 12 square inches 
(77 sq. cm.) are rated 20 percent disabling.  Scars in an area or 
areas exceeding 72 square inches (465 sq. cm.) are rated 30 
percent disabling.  Scars in an area or areas exceeding 144 
square inches (929 sq. cm.) are rated 40 percent disabling.  
Note (1) to DC 7802 provided that scars in widely separated 
areas, as on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk, would be separately rated and 
combined in accordance with 38 C.F.R. § 4.25.  Note (2) provided 
that a deep scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118 (2008). 

Diagnostic Code 7802 provides ratings for scars, other than the 
head, face, or neck, that are superficial or that do not cause 
limited motion.  Superficial scars that do not cause limited 
motion, in an area or areas of 144 square inches (929 sq. cm.) or 
greater, are rated 10 percent disabling.  Note (1) to DC 7802 
provides that scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of extremities 
or trunk, will be separately rated and combined in accordance 
with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar 
is one not associated with underlying soft tissue damage.  38 
C.F.R. § 4.118.

Diagnostic Code 7803 provides a 10 percent rating for superficial 
unstable scars.  Note (1) to DC 7803 provides that an unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  Note (2) provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7804 provides a 10 percent rating for superficial 
scars that are painful on examination.  Note (1) to Diagnostic 
Code 7804 provides that a superficial scar is one not associated 
with underlying soft tissue damage.  Note (2) provides that a 10-
percent rating will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not warrant a 
compensable rating.  38 C.F.R. § 4.118.  Diagnostic Code 7804 
also directs the rater to see 38 C.F.R. § 4.68 (amputation rule).  
38 C.F.R. § 4.118. 
 
Diagnostic Code 7805 provides that other scars are to be rated on 
limitation of function of affected part.  38 C.F.R. § 4.118. 

On October 23, 2008, during the course of the present appeal, 
Diagnostic Codes 7800, 7801, 7802, 7803, 7804, and 7805 were 
revised.  These revisions are applicable only to claims filed on 
or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 
2008).  A Veteran previously evaluated under the previous 
criteria may request review under the revised criteria.  Id.  The 
effective date of any award under the new criteria cannot be 
earlier than October 23, 2008, the date on which the revised 
criteria went into effect.  Id.

Under the criteria of revised DC 7801, burn scars or scars due to 
other causes, not of the head face, or neck, that are deep and 
nonlinear, with an area or areas of at least 6 square inches (39 
sq. cm.) but less than 12 square inches (77 sq. cm.) warrant a 10 
percent rating.  A 20 percent rating requires an area or areas of 
at least 12 square inches (77 sq. cm.) but less than 72 square 
inches (465 sq. cm.).  A 30 percent rating requires an area or 
areas of at least 72 square inches (465 sq. cm.) but less than 
144 square inches (929 sq. cm.).  A 40 percent rating requires an 
area or areas of 144 square inches (929 sq. cm.) or greater.  A 
qualifying scar is one that is nonlinear and deep, and is not 
located on the head, face, or neck.  38 C.F.R. § 4.118 (2010).

Note (1) to Diagnostic Code 7801 provides that a deep scar is one 
associated with underlying tissue damage.  Note (2) provides that 
if multiple qualifying scars are present, or if a single 
qualifying scar affects more than one extremity, or a single 
qualifying scar affects one or more extremities and either the 
anterior portion or posterior portion of the trunk, or both, or a 
single qualifying scar affects both the anterior portion and the 
posterior portion of the trunk, assign a separate evaluation for 
each affected extremity based on the total area of the qualifying 
scars that affect that extremity, assign a separate evaluation 
based on the total area of the qualifying scars that affect the 
anterior portion of the trunk, and assign a separate evaluation 
based on the total area of the qualifying scars that affect the 
posterior portion of the trunk.  The midaxillary line on each 
side separates the anterior and posterior portions of the trunk.  
Combine the separate evaluations under § 4.25.  Qualifying scars 
are scars that are nonlinear, deep, and are not located on the 
head, face, or neck.  38 C.F.R. § 4.118.

Under the criteria of revised DC 7802, burn scars or scars due to 
other causes, not of the head, face, or neck, that are 
superficial and nonlinear, and that involve an area of 144 square 
inches (929 sq. cm.) or greater, warrant a 10 percent rating.  
Ten percent is the only rating assignable under revised DC 7802.  
A superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118.

Under the criteria of revised Diagnostic Code 7804, one or two 
scars that are unstable or painful on examination warrant a 10 
percent rating.  A 20 percent rating requires three or four scars 
that are unstable or painful.  A 30 percent rating requires five 
or more scars that are unstable or painful.  An unstable scar is 
one where, for any reason, there is frequent loss of covering of 
skin over the scar.  If one or more scars are both unstable and 
painful, 10 percent is to be added to the evaluation that is 
based on the total number of unstable or painful scars.  Scars 
evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an 
additional evaluation under this diagnostic code, when 
applicable.  38 C.F.R. § 4.118.

Under the criteria of revised DC 7805, any disabling effects of 
other scars (including linear scars), and other effects of scars 
evaluated under DCs 7800, 7801, 7802, and 7804 not considered in 
a rating provided under DCs 7800-7804 are to be evaluated under 
an appropriate diagnostic code.  38 C.F.R. § 4.118.

January 2005 X-rays of the left foot from VA treatment showed 
that the silhouette of the bone was normal.  There was a slight 
overlap of the fourth digit over the fifth digit.  No other 
abnormality of the bones or joints were noted, and the soft 
tissues were unremarkable.  May 2005 VA treatment notes indicate 
that the Veteran complained of left foot tingling.  In December 
2005 the Veteran had VA podiatry treatment for a diabetes 
mellitus foot examination.  He noted occasional sharp shooting 
pains at the site of the bullet wound on the left foot several 
times a week that lasted for several seconds.  The pain was not 
constant and was not debilitating.  He also had tingling and 
numbness at the forefoot and toes, which was greater on the left 
foot.  The treating podiatrist's diagnosis included sharp 
occasional intermittent pain at the left foot secondary to nerve 
damage from a gunshot wound.  At March 2006 VA treatment the 
Veteran complained of left foot pain.

The Veteran had a VA examination in May 2006 at which it was 
noted that it was actually his second, and not third toe, that 
was affected.  He reported constant, chronic foot pain that was 
as high as a nine of out ten in intensity.  He reported being 
told that he had an overgrowth of nerves in the area and he had 
been given Advil 800 mg, which he took one to three times per day 
and which provided some relief.  There were not any changes in 
temperature, changes in color, and episodes of diaphoresis of the 
toe, and the examiner noted that it appeared that the Veteran had 
been diagnosed with a regional pain disorder.

On examination, deep tendon reflexes were normal in the left 
lower extremity.  There was a loss of pain and temperature 
sensation at the tips of all the toes.  The left foot had a 5 mm. 
scar over the extensor surface of the metacarpal phalangeal joint 
of the left second toe.  It was darker than the surrounding skin, 
was not elevated, depressed or indurated, was well-supplied with 
blood, and was nondeforming.  The Veteran was able to move the 
toe "quite well."  There was decreased sensation from the mid 
metatarsals distally in the left lower extremity to 
confrontation.  The examiner diagnosed status post gunshot wound 
to the left toe with chronic pain syndrome involving the left toe 
secondary to trauma.  It was noted that this did not affect the 
Veteran's activities of daily living or employability, including 
his job as a maintenance engineer.

Upon review of the evidence of record, the Veteran does not 
qualify for a 10 percent evaluation under Diagnostic Code 5284 
because the symptoms from the residuals of the gunshot wound to 
the left foot are not disabling to a "moderate" degree.  The 
treatment records show that at VA treatment the Veteran 
complained of foot pain.  At December 2005 treatment he 
complained of occasional sharp shooting pains at the site of the 
bullet wound on the left foot several times a week that lasted 
for several seconds.  The pain was not constant and was not 
debilitating.  Although the May 2006 VA examiner diagnosed the 
Veteran with status post gunshot wound to the left toe with 
chronic pain syndrome involving the left toe secondary to trauma, 
he noted that it did not affect his activities of daily living or 
employability.  Therefore, the Board finds that the Veteran's 
symptoms are not 
moderate and he does not qualify for a 10 percent evaluation 
under DC 5284.  See 38 C.F.R. § 4.71a.  Moreover, he does not 
qualify for a 10 percent evaluation under DC 5283 because the 
record does not show that he has malunion or nonunion of the 
tarsal or metatarsal bones.  See id.

Under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca, 8 
Vet. App. 202 (1995), we are required to consider the Veteran's 
pain, swelling, weakness, and excess fatigability when 
determining the appropriate disability evaluation for a 
disability using the limitation-of-motion diagnostic codes.  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology, and evidenced by the 
visible behavior of the claimant.  Johnston, 10 Vet. App. at 85.  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), the 
Board is not required to assign a separate rating for pain alone.  
The Board recognizes the limitations that the Veteran has as a 
result of his service-connected residuals of a gunshot wound to 
the left foot with a scar of the second toe and fracture of the 
third toe, but the current disability evaluations contemplate 
these limitations.  Therefore, a compensable evaluation is not 
justified.

The Veteran does not qualify for a compensable evaluation under 
the criteria for scars that were in effect at the time he filed 
his claim.  At the May 2006 VA examination, the left foot had a 5 
mm. scar over the extensor surface of the metacarpal phalangeal 
joint of the left second toe.  It was darker than the surrounding 
skin, was not elevated, depressed or indurated, was well-supplied 
with blood, and was nondeforming.  The Veteran was able to move 
the toe "quite well."  He does not meet the criteria for an 
increased evaluation under Diagnostic Code 7801 because the scar 
was not deep and did not cause a limitation of motion.  
Furthermore, the record does not indicate that it is at least 6 
square inches (39 sq. cm.).  See 38 C.F.R. § 4.117, DC 7801 
(2008).  The Veteran does not qualify for an increased evaluation 
under Diagnostic Code 7802 because the area of the scar is not at 
least 144 square inches (929 sq. cm.).  See 38 C.F.R. § 4.117.  
He does not qualify for a 10 percent evaluation under DCs 7803 
and 7804 because the scar is not superficial and unstable or 
painful on examination.  See id.

The Veteran also does not qualify for a compensable evaluation 
under the new rating criteria for scars.  He does not meet the 
criteria for an increased evaluation under Diagnostic Code 7801 
because the scar is not deep and does not cause a limitation of 
motion.  Furthermore, the record does not indicate that it is at 
least 6 square inches (39 sq. cm.).  See 38 C.F.R. § 4.117, DC 
7801 (2010).  The Veteran does not qualify for an increased 
evaluation under Diagnostic Code 7802 because the area of the 
scar is not at least 144 square inches (929 sq. cm.).  He does 
not qualify for a 10 percent evaluation under DC 7804 because the 
scar is not painful on examination.  See id.

Given the Veteran's complaints associated with employment, the 
Board has also considered whether this case should be referred to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  See 
Barringer, supra.  The record reflects that the Veteran has not 
required frequent hospitalization for the disability, and that 
the manifestations of the disability are not in excess of those 
contemplated by the assigned rating.  Further, although the 
Veteran experiences occupational impairment, there is no 
indication in the record that the average industrial impairment 
from the disability would be in excess of that contemplated by 
the assigned ratings.  The Court has held that, "if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required."  Thun, supra.  Therefore, the Board has concluded 
that referral of this case for extra-schedular consideration is 
not in order.

Finally, in light of the holding in Fenderson, supra, the Board 
has considered whether the Veteran is entitled to "staged" 
ratings for his service-connected residuals of a gunshot wound to 
the left foot with a scar of the second toe and fracture of the 
third toe, as the Court indicated can be done in this type of 
case.  Based upon the record, we find that at no time during the 
claims period has the disability on appeal been more disabling 
than as currently rated under the present decision of the Board. 


ORDER

Service connection for right ear hearing loss is denied.

Service connection for residuals of a stab wound, left knee, is 
denied.

Entitlement to an initial compensable evaluation for left ear 
hearing loss is denied.

Entitlement to an initial compensable evaluation for residuals of 
a gunshot wound to the left foot with a scar of the second toe 
and fracture of the third toe is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


